Case 5:19-cv-05191-PKH Document 25                 Filed 04/06/20 Page 1 of 1 PageID #: 197



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION



THROUGH TRANSPORT MUTUAL
INSURANCE ASSOCIATION LIMITED                                                         PLAINTIFF

                                         NO. 19-5191

COLONY INSURANCE COMPANY                                                            DEFENDANT


                              CLERK'S ORDER OF DISMISSAL


   On this 6th day of April, 2020, the parties hereto having filed a stipulation for dismissal

pursuant to Rule 41 (a), Federal Rules of Civil Procedure, IT IS ORDERED that plaintiff's

complaint be, and hereby is dismissed with prejudice.


                              AT THE DIRECTION OF THE COURT

                               DOUGLAS F. YOUNG, CLERK


                               BY: S. Cummings
                                   Deputy Clerk
